Title: To Benjamin Franklin from Marsilio Landriani: Résumé, 9 November 1783
From: Landriani, Marsilio
To: Franklin, Benjamin


          ⟨Milan, November 9, 1783, in Italian: I would fail in the commission given to me by the Imperial Court of publishing a

mémoire raisonné on the utility of conductors, in order to make their use more common among us, if before its publication I did not write to you, the illustrious and celebrated gentleman to whom we owe this great discovery. Not knowing you personally, I asked my dear friend Monsieur de Saussure to request from you all the information you have about the use of conductors and those that have been erected in the United States, because I seek to persuade a people for whom this carries more authority than all philosophical arguments. I will include at the end of my memoir a list of conductors that have been installed in different parts of Europe. To this end I have contacted friends in Germany, France, and England, etc. who have provided the relevant information.
          At present I am only lacking information regarding the United States, which I consider crucial because it is rumored that in America there have been many cases in which conductors proved dangerous. Any communication from you will be sufficient to remove this prejudice, which prevents the public from adopting conductors.
          Count di Wilzeck, who succeeded Count di Firmian as imperial commissioner and minister plenipotentiary in Austrian

Lombardy, asked me to offer you his services and assure you of his highest esteem. I lent him the Constitutions of the United States, which M. de Saussure sent me, and he would like to have a copy in English. He would have asked this himself but did not dare, not being known to you. If you can grant him this favor, please send the book to the following address [which he provides].
          
            P.S. I wrote to you in Italian because I know that you understand it very well. However, your reply can be in English, which I understand fairly well.⟩
          
        